DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.

Specification
Applicant’s amendments to the specification have overcome the previously cited objection and thus the objection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 11-15, filed 3/22/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 11/29/2021 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Wegmann (US 4983269 A) and Park (US 20130001077 A1). Wegmann teaches a sputtering target assembly comprising a backing plate having a through hole, and a target connected to the front surface of the backing plate, wherein the through hole is sealed on one end by a portion of the target subject to the most erosion. Additionally, Park teaches a fixing member (non-magnetic metal foil) that is attached to the back surface of a backing plate and seals a through hole in the backing plate. However, Wegmann and Park fail to teach that the non-magnetic metal foil is configured to be deformed into the through hole by vacuum conditions within a sputtering deposition chamber, in response to unsealing the first opening of the through-hole due to sputtering of the target. Specifically, while the metal foil of Park would inherently experience some thermal expansion (deformation) when exposed to the vacuum chamber, there is no evidence that the metal foil of Park is designed to deform into the through hole when exposed to the vacuum chamber and deformation may not occur if the foil is too thick or tightly bound to the backing plate. Furthermore, there is no teaching, motivation, or suggestion to modify the combination of Wegmann and Park to replace metal foil of Park with one that is configured to be deformed into the through hole.
Claims 2-3, 6, 8-12, and 31 depend on claim 1 and thus are allowable for the same reasons.
Regarding claim 13, the closest prior art to the claimed invention is Wegmann (US 4983269 A) and Park (US 20130001077 A1). Wegmann teaches a deposition chamber, magnetron, sputtering target assembly comprising a backing plate having a through hole, and a target connected to the front surface of the backing plate, wherein the through hole is sealed on one end by a portion of the target subject to the most erosion. Additionally, Park teaches a fixing member (non-magnetic metal foil) that is attached to the back surface of a backing plate and seals a through hole in the backing plate. However, Wegmann and Park fail to teach an optical detection system configured to detect deformation of the non-magnetic metal foil. Furthermore, there is no teaching, motivation, or suggestion to modify the combination of Wegmann and Park to include this optical detection system.
Alternatively, Hiramatsu (JPH0313572A) teaches a sputtering system with a through-hole behind the region of greatest target erosion, wherein an optical sensor detects when the target is eroded through by sensing light from the plasma through a quartz plate attached to the backing plate. However, Hiramatsu fails to teach a metal foil attached to the backing plate and there is no teaching, suggestion, or motivation to replace the quartz plate with a metal foil configured to be deformed into the through hole.
Claims 14-15, 21, and 24 depend on claim 13 and thus are allowable for the same reasons.
Claim 26 contains all limitations that made claims 1 and 13 allowable and thus is allowable for the same reasons indicated above.
Claims 27-30 depend on claim 26 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797